UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7596



JIMMIE HUGENE WOODSON,

                                              Plaintiff - Appellant,

          versus


ALEXANDER LAURY, Richmond P.D.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-496-2)


Submitted:   March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmie H. Woodson, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jimmie Hugene Woodson appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion for reconsideration.           We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        See Woodson v. Laury, Nos. CA-05-

496-2; CA-05-496 (E.D. Va. filed Sept. 29 & entered Sept. 30 & Oct.

25, 2005).      We deny Woodson’s motion for production of documents.

We   dispense    with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -